Arnold, Deputy Attorney General,
You have asked us whether the portion of section 401 of the School Code of May 18, 1911, P. L. 309, as last amended by the Act of May 29, 1931, P. L. 243, which authorizes school districts to establish kindergartens for children between the ages of four and six years, violates section one of article ten of the State Constitution in affording school facilities for children less than six years old.
That section of the Constitution is as follows:
“The General Assembly shall provide for the maintenance and support of a thorough and efficient system of public schools, wherein all the children of this Commonwealth above the age of six years may be educated, and shall appropriate at least one million dollars each year for that purpose.”
In our opinion, there is no conflict between these statutory and constitutional provisions.
Section one of article ten was included in the Constitution for the purpose of prescribing a minimum amount of aid to be given by the State to the cause of education. Previously, state appropriations had been small and irregular, and the principal burden had fallen on the local school districts: In re School District of Beallsville, 21 Pa. C. C. 642, 653 (1897). We find in the section no evidence of an intent to limit the Commonwealth to that minimum. If the phraseology of the section were that the Commonwealth may provide for the education of children above the age of six years, there might be ground for reading into it an implied prohibition against any extension of the system to younger *100children or to adults. But no such implication can arise here. The language of the section is in no sense restrictive.
The legislature is at liberty to adopt such legislation as it sees fit, as long as it does not overstep any limitations fixed by the Constitution. In Sharpless et al. v. Mayor of Philadelphia, 21 Pa. 147, 161 (1853), Mr. Chief Justice Black said:
“To me, it is as plain that the General Assembly may exercise all powers which are properly legislative, and which are not taken away by our own, or by the federal constitution, as it is that the people have all the rights which are expressly reserved.”
That principle is fundamental, and it governs in this case. Extension of educational facilities to children under the age of six years is a proper subject of legislation. Nothing in the Constitution forbids it.
Therefore, we advise you that the statutory provision authorizing establishment of public kindergartens for children under the age of six years does not conflict with section one of article ten of the Constitution.
From C. P. Addams, Harrisburg, Pa.